365 S.W.3d 263 (2012)
Richard ANDERSON, et al., Appellants,
v.
FIRST STATE COMMUNITY BANK OF HILLSBORO, Missouri, Substitute Respondent for Kremer Restaurant Enterprises, LLC, d/b/a Raintree Country Club, Respondent.
No. ED 97147.
Missouri Court of Appeals, Eastern District.
March 27, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 7, 2012.
Randall D. Sherman, Bianca L. Eden, Hillsboro, MO, for appellants.
Dana Hockensmith, St. Louis, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
In this class action, the plaintiffs, owners of certain lots in Raintree Plantation Subdivision, appeal the summary judgment entered by the Circuit Court of Jefferson County against them and in favor of the defendant, Kremer Restaurant Enterprises, LLC.[1] Finding no error, we affirm.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision. We affirm the trial court's judgment. Rule 84.16(b).
NOTES
[1]  We deny the respondent's motion to dismiss the appeal. With the parties' agreement, we grant the respondent's motion to substitute First State Community Bank of Hillsboro, Missouri as the respondent on appeal in place of the defendant, Kremer Restaurant Enterprises, LLC.